Citation Nr: 9910892	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether a reduction in the veteran's improved disability 
pension based on wages received in 1991 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Wichita, Kansas, that reduced the veteran's 
award of improved disability pension, effective in February 
1991, due to wages reportedly received in 1991.  This 
resulted in creation of an overpayment in the amount of 
$3,912.

The record reflects that in late 1994, the veteran requested 
a waiver of overpayments.  This matter is not in appellate 
status and is referred to the RO for appropriate action.

In February 1997, the Board issued a decision finding that 
the veteran's improved disability pension was properly 
reduced based on wages received by him in 1991 and that he 
was not entitled to improved disability pension after July 
1993 due to his incarceration for commission of a felony.  By 
order dated in September 1998, the United States Court of 
Appeals for Veterans Claims (Court) granted appellee's 
motion, vacating and remanding the Board' decision with 
respect to the propriety of the reduction of the veteran's 
improved disability pension based on wages received in 1991.  
The issue with respect to termination of the improved 
disability pension, effective in July 1993, due to the 
veteran's incarceration was deemed abandoned.  A copy of the 
appellee's motion and a copy of the Court Order have been 
included in the veteran's claims file.


REMAND

The Board must follow the mandate in an Order of consent 
remanding a case.  Harris v. Brown, 7 Vet. App. 547, 548 
(1995).  The remand reflects that in light of the veteran's 
assertions that he was not employed at Groves Restaurant in 
1991, the VA's duty to assist required that an attempt be 
made to confirm whether or not the veteran was employed at 
Groves Restaurant in 1991.  The Court Order notes that the 
veteran had requested VA to contact the restaurant directly 
with a photograph of him to verify whether he ever worked 
there and requested VA to send him the address of the 
restaurant so that he could contact them.  The Court Order 
notes that in 1991, VA correspondence indicates a Kansas 
mailing address for the veteran.  The remand also requests 
that VA compare the signature on the alleged paychecks or 
employment record with the veteran's.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should obtain the address for 
the Groves Restaurant and provide the 
address to the veteran.  The RO should 
advise the veteran that he should contact 
the restaurant to assist in establishing 
that he was not employed there in 1991.  
He should be advised that he should 
provide the RO any additional evidence 
that would corroborate his assertion that 
he was not employed by the groves 
Restaurant in 1991 and that he is free to 
submit any additional evidence and 
argument on his claim.

2.  The RO should also contact the 
veteran and request that he provide 
information as to his residence during 
1991, including any tax returns he may 
have filed or copies of leases or rent or 
mortgage receipts corroborating where he 
lived in 1991.  He should be requested to 
provide the name and address of any 
landlord or neighbor that could 
corroborate where he lived in 1991.  If 
the veteran provides copies of leases or 
names and addresses of landlords or 
neighbors, the RO should contact the 
identified individuals and inquire as to 
where the veteran resided during 1991.

3.   The RO should request that the 
veteran provide a color photograph of 
himself, as well as a physical 
description, i.e., height, weight, hair 
color, and eye color.  With any necessary 
authorization the RO should forward the 
photograph and description to the Groves 
restaurant and request that they verify 
whether or not the veteran was employed 
there in 1991.

4.  With any necessary authorization from 
the veteran, the RO should contact the 
groves Restaurant and request copies of 
any records it may have, including 
employment records or paychecks, that 
bear the veteran's signature.  The RO 
should undertake any necessary action to 
compare the signatures provided by the 
groves Restaurant with signatures by the 
veteran that are of record.

5.  Then, in light of any additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of whether a 
reduction in the veteran's improved 
disability pension based on wages 
received in 1991 was proper.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


